Title: Opinion on a New Foreign Loan, 5 June 1793
From: Jefferson, Thomas
To: Washington, George


Instructions having been given to borrow 2. Millions of florins in Holland, and the Secretary of the Treasury proposing to open a further loan of 3. millions of florins, which, he says, ‘a comprehensive view of the affairs of the US. in various relations, appears to him to recommend,’ the President is pleased to ask Whether I see any objections to the proposition?
The power to borrow money is confided to the President by the two acts of the 4th. and 12th. of Aug. 90. and the monies when borrowed are appropriated to two purposes only: to wit, the 12. millions to be borrowed under the former are appropriated to discharge the arrears of interest and instalments of the foreign debt; and the 2. millions under the latter to the purchase of the public debt under direction of the Trustees of the sinking fund.
These appropriations render very simple the duties of the President in the discharge of this trust. He has only to look to the payment of the foreign debt, and purchase of the general one. And in order to judge for himself of the necessity of the loan proposed, for effecting these two purposes, he will need from the Treasury the following statements.

A. a Statement of the Nett amount of the loans already made under these acts, adding to that the 2,000,000. florins now in a course of being borrowed. This will form the Debet of the trust.



The Credit side of the account will consist of the following statements, to wit.
B. Amount of the Principal and Interest of foreign debt, paid and payable, to the close of 1792.
C. do. payable to the close of 1793.
D. do. payable to the close of 1794. (For I think our preparations should be a year before hand.)
E. Amount of monies necessary for the Sinking fund to the end of 1794.


If the amount of the 4. last articles exceeds the 1st. it will prove a further loan necessary, and to what extent. The Treasury alone can furnish these statements with perfect accuracy. But to shew that there is probable cause to go into the examination, I will hazard a statement from materials, which tho’ perhaps not perfectly exact, are not much otherwise.



[Report of]




Jan. 3. 1793.
The Trust for Loans   Dr.



new edition.




Page. 4.
  A. To nett amount of loans to June 1. 1792. as stated in the     Treasury report, to wit 18,678,000. florins @ 99
Dollars



      florins to 40.D. the treasury-exchange
7,545,912.



    To loan now going on for 2,000,000. florins
808,080.




8,353,992.


So that instead of an additional loan being necessary, the monies already borrowed will suffice for 387,474.64 D. to cover charges & errors. And as, on account of the unsettled state of the French dead interest & risk.—Perhaps it might be said that new monies must be borrowed for the loan for this purpose.—If it should be said that the monies heretofore borrowed are so far put out certainly I would rather borrow than fail in a payment. But if borrowing will secure a payment time, then we cannot get an additional sum in time.
The above account might be stated in another way, which might perhaps be more satisfactory


The Trust for loans   Dr.



To the nett amount of loans to June 1. 1792
Dollars


  18,678,000. florins @ 99. ƒ to 40.D.
7,545,912.




The Trust for loans   Dr.




Dollars.


  To balance as per contra
1,688,581.10


  To 2. millions florins new loan when effected
808,080.  



2,496,661.10






  
Cr.






  

florins s




page 4.
B.
  By charges on remittances to France

10,073–1




  5.
  
  By reimbursement to Spain

680,000.  





  
  By Interest paid to Foreign officers

105,000.  
Dollars




  


 795,073–1
= 321,239.46



  7.
  
  By Principal paid to Foreign officers


191,316.90




  
  By amt. of French debt, Principl. &

livers





  
  
  Intt. payable to end of
1791.
26,000,000.  





  
By do. for
1792.
   3,450,000.  





  


29,450,000   
5,345,171.  



  
C.
  By do. for
1793.
3,410,000   
618,915.  



  
D.
  By do. for
1794.
3,250,000   
[589,875.]



  
E.
  By necessary for Sinkg. fund @ 50,000. D. a month from July 1. 93. to Dec. 31. 94.
900,000.  
  



  
  Balance which will remain in hands of the Trust at end

Dollars



  
    of 1794.
387,474.64
8,353,992.


all the purposes to which they can be legally applied to the end of 1794. and leave a surplus of government, it is not proposed to pay in advance, or but little so, any further sum would be lying at a current domestic service of the year. To this I should answer that no law has authorised the opening a of our power that we cannot command them before an instalment will be due: I should answer that in time, the 2. millions of florins now borrowing are sufficient to secure it: if we cannot get this sum in
To wit:



Cr.





Report.


florins s




page. 4.
By charges on remittances to France
10,073–1




5.
By reimbursement to Spain
680,000.  





By Interest paid to Foreign officers
105,000.  







795,073–1
321,239.46



7.
By Principal paid to Foreign officers

191,316.90





florins s
Dollars.




4.
By paiments to France
10,073,043.8
4,069,918.54






livres





7.
By do. to St. Domingo
4,000,000. 
726,000.   





By do. to do.
3,000,000. 
544,500.  





By do. to M. Ternant [I state this by memory]
24,000. 
   4,356   
  5,344,774.54
  dollars



  Balance in hand to be carried to new Debet

1,688,581.10
7,545,912.




Cr.





By the following payments when made, to wit.





  Balance due to France to close the year 1792.

Dollars



    (5,345,171 D – 5,344,774.54)

396.46





livres




  Instalments & Interest to close of the year 
  1793.
3,410,000.
618,915.  



  do.
  1794.
3,250,000.
589,875.  



  Necessary for Sinking fund from July 1. 93. to Dec. 31. 94.
900,000.  



    Balance will then be in hand to be carried to new Debet
387,474.64
2,496,661.10



By this statement, it would seem as if all the paiments to France, hitherto made and ordered, would not quite acquit the year 1792. so that we have never yet been clear of arrears to her.
The amount of the French debt is stated according to the Convention, and the Interest is calculated accordingly.—Interest on the 10. million loan is known to have been paid for the years 84. 85. and is therefore deducted. It is not known whether it was paid on the same loan for the years 86. 7. 8. 9. previous to the payment of Dec. 3. 1790. or whether it was included in that paiment. Therefore this is not deducted. But if in fact it was paid before that day, it will then have lessened the debt so much, to wit, 400,000. livres a year for 4. years, making 1,600,000₶ = 290,400.D. which sum would put us in advance near half of the instalments of 1793.—Note: livres are estimated at 18 15/100 cents proposed by the Secretary of the Treasury to the French ministry as the rate of conversion.
This uncertainty with respect to the true state of our account with France, and the difference of the result from what has been understood, shews that the gentlemen who are to give opinions on this subject must do it in the dark; and suggests to the President the propriety of having an exact statement of the account with France communicated to them, as the ground on which they are to give opinions. It will probably be material in that about to be given on the late application of Mr. Genet, on which the Secretary of the Treasury is preparing a report.

Th: JeffersonJune 5. 1793.

